     Case: 1:20-cv-01238 Document #: 24 Filed: 05/26/20 Page 1 of 1 PageID #:218

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                                 Eastern Division

Top Brand LLC, et al.
                                         Plaintiff,
v.                                                      Case No.: 1:20−cv−01238
                                                        Honorable Rebecca R. Pallmeyer
Cozy Comfort Company, LLC, et al.
                                         Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, May 26, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Defendants have
moved to dismiss Plaintiffs' complaint for failure to state a claim [20]. They also move for
transfer of this case to the District of Arizona "where jurisdiction and venue are proper,
and for the convenience of parties and witnesses." Plaintiffs are directed to respond to the
motion for transfer on or before June 18, 2020; Defendants' reply, if any, to be filed on
June 25, 2020. The court will rule by mail. Motion hearing date of 6/1/2020 is stricken.
Notice mailed by judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
